U.S. Postal Service
  CERTIFIED MAIL RECEIPT
  (Domestic Mail Only; Wo Insurance Coverage Provided)




               Postage          ft
                                     IT
          Certified Foo
                               3 •10                   PosSnarti
    Rolurn Recelpl Foa
                                                         Hen
[EndcrsGTnenl Required)

 Restricted Delivery Foa
(Endorsement Required)

 Toial Postaoa & Feca      S   I -U
Sent To    /


Sfraof, Apt. No.;

                      \oV                              re
                       S <u^ A -n^jtai          t r'
city, S\ah,'zip'*~4

PS Form 33D0. Jnnunry 2001                See Reverse for Instructions